Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2006

In Re: Bronson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1964




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Bronson " (2006). 2006 Decisions. Paper 1143.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1143


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-60 (April 2006)                                     NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-1964
                                   ________________

                             IN RE: PURCELL BRONSON,
                                            Petitioner
                           _____________________________


                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                           (Related to Civ. No. 05-cv-00514)
                       ___________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    April 21, 2006

           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                              Filed: May 8, 2006
                              _______________________

                                      OPINION
                               ______________________

PER CURIAM.

              Pro se petitioner Purcell Bronson seeks a writ of mandamus to compel the

United States District Court for the Middle District of Pennsylvania to reach an

immediate decision on the motions to dismiss his complaint filed by defendants in August

2005.

              Bronson filed a civil rights complaint against three medical professionals at

                                             1
the State Correctional Institution at Camp Hill (“medical defendants”) on March 14,

2005. He then filed an amended complaint alleging claims against three additional

defendants employed by the Pennsylvania Department of Corrections (“corrections

defendants”) on May 2, 2005. On August 3, 2005, the medical defendants filed a motion

to dismiss the amended complaint. The corrections defendants followed suit on August

16, 2005. Bronson did not file an opposition to either of these motions until November 4,

2005. Bronson then filed a declaration and supplemental arguments in support of his

opposition brief on December 2, 2005. Thus, contrary to allegations made by Bronson in

his petition for a writ of mandamus, the motions to dismiss have been ripe for

adjudication since December, not August, 2005.

              The remedy of mandamus is reserved for the most extraordinary of

circumstances. DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). In order to ensure

that mandamus is sparingly granted, a petitioner seeking a writ of mandamus must

demonstrate that no other adequate means are available to obtain the desired relief and

that the right to issuance of the writ is “clear and indisputable.” Allied Chem. Corp. v.

Daifon, Inc., 449 U.S. 33, 35 (1980) (quoting Bankers Life & Cas. Co. v. Holland, 346
U.S. 379, 384 (1953) (quoting United States v. Duell, 172 U.S. 576, 582 (1899))). Here,

petitioner seeks an order directing the District Court to rule immediately on defendants’

motions to dismiss. Petitioner has not demonstrated that his right to such a ruling is

“clear and indisputable.”

              As we have previously held, the management of its docket is committed to

                                             2
the sound discretion of the district court. In re Fine Paper Antitrust Litig., 685 F.2d 810,

817 (3d Cir. 1982). When a matter is discretionary, it cannot typically be said that a

litigant’s right is “clear and indisputable.” Allied Chem. Corp., 449 U.S. at 35-36.

Nonetheless, we have held that a writ of mandamus may be warranted where undue delay

is tantamount to a failure to exercise jurisdiction. Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996).

              Petitioner has not demonstrated undue delay in this case. While defendants’

motions to dismiss have been pending since December, the District Court has acted

expeditiously on the various motions filed by Petitioner, has set a schedule for discovery

and for the filing of dispositive motions, and has responded in a timely manner to

frequent inquiries from Petitioner regarding the status of the case. We trust that the

District Court will continue to respond to the parties’ filings in an expeditious manner.

The petition for a writ of mandamus is therefore denied.